UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) INTERMOUNTAIN COMMUNITY BANCORP (Name of Issuer) COMMON STOCK (Title of Class of Securities) 45881M100 (CUSIP Number) JANUARY 23, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) xRule 13d-1(c) ¨Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 45881M100 SCHEDULE 13G Page 2 of 11 pages 1 NAMES OF REPORTING PERSONS ULYSSES MANAGEMENT LLC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,500,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,500,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,500,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.2%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *See Item 4.Represents shares owned directly by Ulysses Partners L.P. and Ulysses Offshore Fund Ltd. **Percentage calculations are based on the number of Common Stock of the Issuer as disclosed to the Reporting Person by the Issuer after giving effect to the issuance of shares of Common Stock pursuant to theAmended Purchase Agreement described in the Issuer’s Form 8-K filed with the Securities and Exchange Commission on January 23, 2012. 2 CUSIP No. 45881M100 SCHEDULE 13G Page 3 of 11 pages 1 NAMES OF REPORTING PERSONS ULYSSES PARTNERS L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,000,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,000,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,000,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.8%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *See Item 4. **Percentage calculations are based on the number of Common Stock of the Issuer as disclosed to the Reporting Person by the Issuer after giving effect to the issuance of shares of Common Stock pursuant to theAmended Purchase Agreement described in the Issuer’s Form 8-K filed with the Securities and Exchange Commission on January 23, 2012. 3 CUSIP No. 45881M100 SCHEDULE 13G Page 4 of 11 pages 1 NAMES OF REPORTING PERSONS JOSHUA NASH LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,000,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,000,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,000,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.8%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *See Item 4. Represents shares owned directly by Ulysses Partners L.P. **Percentage calculations are based on the number of Common Stock of the Issuer as disclosed to the Reporting Person by the Issuer after giving effect to the issuance of shares of Common Stock pursuant to theAmended Purchase Agreement described in the Issuer’s Form 8-K filed with the Securities and Exchange Commission on January 23, 2012. 4 CUSIP No. 45881M100 SCHEDULE 13G Page 5 of 11 pages 1 NAMES OF REPORTING PERSONS JOSHUA NASH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,500,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,500,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,500,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.2%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN *See Item 4. Represents shares owned directly by Ulysses Partners L.P. and Ulysses Offshore Fund Ltd. **Percentage calculations are based on the number of Common Stock of the Issuer as disclosed to the Reporting Person by the Issuer after giving effect to the issuance of shares of Common Stock pursuant to theAmended Purchase Agreement described in the Issuer’s Form 8-K filed with the Securities and Exchange Commission on January 23, 2012. 5 CUSIP No. 45881M100 SCHEDULE 13G Page 6 of 11 pages 1 NAMES OF REPORTING PERSONS ULYSSES OFFSHORE FUND LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 500,000* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 500,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 500,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.4%** 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *See Item 4. **Percentage calculations are based on the number of Common Stock of the Issuer as disclosed to the Reporting Person by the Issuer after giving effect to the issuance of shares of Common Stock pursuant to theAmended Purchase Agreement described in the Issuer’s Form 8-K filed with the Securities and Exchange Commission on January 23, 2012. 6 Item 1(a). Name of Issuer INTERMOUNTAIN COMMUNITY BANCORP Item 1(b). Address of Issuer's Principal Executive Offices SANDPOINT, ID83864 UNITED STATES Item 2. (a) - (c) Name of Person Filing; ULYSSES MANAGEMENT LLC ULYSSES PARTNERS L.P. JOSHUA NASH LLC JOSHUA NASH ULYSSES OFFSHORE FUND LTD. (b)Address of Principal Business Office or, if none, Residence; c/oULYSSES MANAGEMENT LLC ONE ROCKEFELLER PLAZA NEW YORK, NY 10020 (c)Citizenship ULYSSES MANAGEMENT LLC - DELAWARE ULYSSES PARTNERS L.P. - DELAWARE JOSHUA NASH LLC - DELAWARE JOSHUA NASH - USA ULYSSES OFFSHORE FUND LTD. – CAYMAN ISLANDS (d) - (e) Title of Class of Securities; CUSIP Number. COMMON STOCKCUSIP: 45881M100 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b) or 13d-2(b) or (c), Check Whether the Person Filing is a: NOT APPLICABLE Item 4. Ownership 1,000,(“UP LP”) AND 500,(“UOF”).ULYSSES MANAGEMENT LLC (“UM LLC”) SERVES AS THE MANAGEMENT COMPANY TO 7 UP LP AND TO UOF.JOSHUA NASH LLC IS THE MANAGING GENERAL PARTNER OF UP LP.JOSHUA NASH IS THE SOLE MEMBER OF JOSHUA NASH LLC, THE PRESIDENT OF UOF AND THE MANAGING MEMBER OF UM LLC. THE RESPONSES TO ROWS 5 THROUGH 9 AND 11 OF THE COVER PAGES OF THIS SCHEDULE 13G ARE INCORPORATED BY REFERENCE. Item 5. Ownership of Five Percent or Less of a Class NOT APPLICABLE Item 6. Ownership of More than Five Percent on Behalf of Another Person NOT APPLICABLE Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person NOT APPLICABLE Item 8. Identification and Classification of Members of the Group NOT APPLICABLE Item 9. Notice of Dissolution of Group NOT APPLICABLE Item 10. Certifications By signing below we certify that, to the best of our knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 8 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date:January 27, 2012 ULYSSES MANAGEMENT LLC By: /s/Joshua Nash Name: JOSHUA NASH Title: MANAGING MEMBER ULYSSES PARTNERS L.P. By: /s/Joshua Nash Name: JOSHUA NASH Title: MANAGING MEMBER OF JOSHUA NASH LLC, THE MANAGING GENERAL PARTNER OF ULYSSES PARTNERS L.P. JOSHUA NASH LLC By: /s/Joshua Nash Name: JOSHUA NASH Title: MEMBER JOSHUA NASH By: /s/Joshua Nash Name: JOSHUA NASH ULYSSES OFFSHORE FUND LTD. By: /s/Joshua Nash Name: JOSHUA NASH Title: PRESIDENT 9 EXHIBIT INDEX Exhibit No. 1 Joint Filing Agreement, dated January 27, 2012 by and among the Reporting Persons. 10
